DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the at least one accordion member" in lines 1, 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 9,831,622).
In regard to claim 1, Lin discloses a wall outlet device comprising:
a housing 1 having a front surface (fig. 1), a rear surface (fig. 2) and a plurality of side surfaces;
at least one electric receptacle 3 disposed in the front surface and at least one USB port 2 disposed in the front surface;
a connector plug 7 disposed on the rear surface and on an opposite end of the housing 1 from at least one of the at least one of the electrical receptacle 3 and the at least one USB port 2; and
the connector plug 7 rotatable up to ninety degrees in a clockwise or counterclockwise direction relative to the housing 1 (claim 2 and col. 3, lines 47-49).
	The recitation that a wall outlet device is “a telescoping wall outlet device” has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951). 

In regard to claim 7, Lin discloses the housing 1 has a longitudinal axis and a transverse axis.

In regard to claim 8, Lin discloses the longitudinal axis has a length that is greater than a length of the transverse axis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greer (US 11,381,046).
In regard to claim 1, Greer discloses a telescoping wall outlet device (see fig. 1) comprising:
a housing 1 having a front surface (see illustrated drawing below), a rear surface (see illustrated drawing below) and a plurality of side surfaces (see illustrated drawing below);
at least one electric receptacle 9 disposed in the front surface and at least one USB port (see illustrated drawing below) disposed in the front surface;
a connector plug 3 disposed on the rear surface and on an opposite end of the housing 1 from at least one of the at least one of the electrical receptacle 9 and the at least one USB port; and
the connector plug 3 rotatable up to ninety degrees in a clockwise or counterclockwise direction relative to the housing 1 (claim 2 and col. 3, lines 47-49).
	
In regard to claim 7, Greer discloses the housing 1 has a longitudinal axis (vertical direction in fig. 1) and a transverse axis (horizontal direction in fig. 1).

In regard to claim 8, Greer discloses the longitudinal axis has a length that is greater than a length of the transverse axis.

In regard to claim 12, Greer discloses a telescoping outlet device (see fig. 1) comprising:
a housing 1 having a front surface (see illustrated drawing below), a rear surface (see illustrated drawing below) and a plurality of side surfaces (see illustrated drawing below), wherein a longitudinal length (vertical direction in fig. 1) of the housing 1 is always greater than a transverse width (horizontal direction in fig. 1) of the housing 1;
a plurality of telescoping members (see illustrated drawing below) that, when extended, increase the longitudinal length of the housing 1;
a wall connector plug 3 disposed on the rear surface of the housing 1; and
a plurality of electrical receptacles (see illustrated drawing below) disposed on the front surface of the housing 1.

In regard to claim 13, Greer discloses a plurality of USB receptacles or ports (see illustrated drawing below) disposed on at least one of the front surface of the housing 1, wherein the wall connector plug 3 is rotatable up to ninety degrees in a clockwise or counter-clockwise direction relative to the housing 1 (claim 2 and col. 3, lines 47-49).

In regard to claim 14, Greer discloses the plurality of telescoping members are capable of repositioning the plurality of electrical receptacles from a first position to a second position.

In regard to claim 15, Greer discloses the first position is a non- extended position and the second position is an extended position.

In regard to claim 16, Greer discloses at least one indicator light 11 and at least one button 10 (col. 2, line 33-47, col. 4, line 11).
[AltContent: textbox (USB receptacles)][AltContent: textbox (receptacle)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (side surface)][AltContent: connector][AltContent: textbox (front surface)][AltContent: arrow]
    PNG
    media_image1.png
    699
    542
    media_image1.png
    Greyscale



[AltContent: textbox (telescoping members)][AltContent: connector][AltContent: connector][AltContent: textbox (side surface)][AltContent: connector][AltContent: textbox (rear surface)][AltContent: arrow]
    PNG
    media_image2.png
    709
    550
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Marshall Yoe et al. (US 2004/0209514 A1).
In regard to claims 5 and 6, Lin does not disclose a wall mounting bracket removably secured to the housing, wherein the wall mounting bracket is secured to the front and at least two of the plurality of side surfaces of the housing.
	Marshall Yoe et al. discloses a wall mounting bracket 10 (see fig. 1 for wall 16) removably secured to the housing 12 of the hair dryer, wherein the wall mounting bracket 10 is secured to the front and at least two of the plurality of side surfaces of the housing 12. Marshall Yoe et al. also discloses in para. [0008] that the bracket 10 is convenient to use, simple in construction and includes a fastening device for rapid attachment and detachment to a power source 24 while supporting a wide variety of devices.
	Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to modify the invention of Lin by constructing the wall mounting bracket as disclosed by Marshall Yoe et al. in order to rapidly attach and detach the housing of the device while it being connected to a wall outlet.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer.
In regard to claim 17, Greer discloses a distance of the first position is approximately 12”-16” (col. 2, lines 56, 57).
However, Greer discloses that the disclosed device is unique because it extends an outlet to a more comfortable height for the user and can be fastened in place for repeated use. It provides a secure point in which to plug items into with one hand. Most outlets in a home are approximately 12″-16″ off the ground. This is a very uncomfortable height for people with bad backs and also makes access to the receptacle difficult when furniture is blocking the receptacle. This device extends the outlet horizontally or vertically for better access and may fasten to the wall to provide a stationary point vs a typical extension cord laying on the ground.
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to modify the invention of Greer by constructing a distance between the first and second positions about 18”-24” in order to help the user with a comfortable outlet height. Further, applicant has not disclosed why it is important to have the distance about 18”-24” and it appears that any the distances higher than 12”-16” disclosed by Greer would provide the user with a comfortable outlet height.
Regarding the particular dimensions of the distance about 18” to 24” between the first and second positions, to the extent that Greer does not specify exact dimensions, at the time of the invention, workable dimensions of the distance between the first and second positions would have been a matter of routine experimentation. In re Antonie, 559 F.2d 618 (CCPA 1977).       Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

Claim(s) 2-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Teitelbaum (US 7,544,100).
In regard to claims 2-4, 9, Greer discloses telescoping members instead of the accordions. 
Teitelbaum discloses the expandable electrical outlet apparatus 20 comprising at least one accordion member 40 (see fig. 4) to at least three accordion members 40, wherein the at least one accordion member 40 is repositionable along longitudinal axis., wherein the at least three accordion members 40, when each is fully extended, space the electrical receptacles 16 a predetermined distance apart to facilitate insertion and removal of plugs attached to such pre-selected objects. The accordion members 40 are capable of expanding and retracting the predetermined number of such electrical receptacles 16 (col. 2, lines 5-11).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to modify the invention of Greer by constructing the accordion members as disclosed by Teitelbaum in order to provide the user to facilitate insertion and removal of plugs attached to such pre-selected objects.
Further, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to further modify the invention of Greer as modified by Teitelbaum by constructing a distance between the first and second positions about 18”-24” in order to help the user with a comfortable outlet height. Further, applicant has not disclosed why it is important to have the distance about 18”-24” and it appears that any the distances higher than 12”-16” disclosed by Greer would provide the user with a comfortable outlet height.
Regarding the particular dimensions of the distance about 18” to 24” between the first and second positions, to the extent that Greer as modified by Teitelbaum does not specify exact dimensions, at the time of the invention, workable dimensions of the distance between the first and second positions would have been a matter of routine experimentation. In re Antonie, 559 F.2d 618 (CCPA 1977).   Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

In regard to claim 10, Greer as modified by Teitelbaum has been discussed above.
Greer discloses at least one indicator light 11 for displaying a status of the telescoping wall outlet device.

	In regard to claim 11, Greer as modified by Teitelbaum has been discussed above.
Greer discloses a switch 10 (col. 2, lines 38-47) for providing power to the at least one electrical receptacle and the at least one USB port.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Lipke et al. (US 9551454).
In regard to claim 18, Greer discloses a telescoping outlet device (see fig. 1) comprising:
a housing 1 having a front surface (see illustrated drawing above), a rear surface (see illustrated drawing above) and a plurality of side surfaces (see illustrated drawing above);
a plurality of electrical receptacles (see illustrated drawing above) provided in the front surface;
a wall connector plug 3 provided on the rear surface, wherein the wall connector plug 3 is inserted into, and in electrical communication with, an existing electrical wall outlet, and further wherein the wall connector plug 3 is rotatable up to ninety degrees in either of a clockwise direction or a counter-clockwise direction relative to the housing 1 (claim 2 and col. 3, lines 47-49);
at least one USB port (see illustrated drawing above) provided in the front surface of the housing 1; and
a button or switch 10 (col. 2, lines 38-47) to allow an electric current to be distributed from the existing electrical wall outlet to each of the plurality of electrical receptacles and the at least one USB port.
However, Greer does not disclose a mounting bracket having two spaced apart arms for removable attachment to the housing, wherein the mounting bracket is repositionable along a length of the housing.
Lipke et al. discloses a mounting bracket 308 having two spaced apart arms (see fig. 35) for removable attachment to the housing 102, wherein the mounting bracket 302 is repositionable along a length (horizontal direction of fig. 35) of the housing 102 in order to manage or organize one or more of a power cable, a data cable, or a signal carrying cable associated with the electronic device (col. 2, lines 15-21). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to modify the invention of Greer by constructing the wall mounting bracket as disclosed by Lipke in order to manage or organize one or more of a power cable, a data cable, or a signal carrying cable associated with the electronic device.

In regard to claim 19, Greer as modified by Lipke et al. has been discussed above.
Greer as modified by Lipke et al. discloses the telescoping outlet device comprising a plurality of telescoping members (see illustrated drawing above). 

In regard to claim 20, Greer as modified by Lipke et al. has been discussed above (see illustrated drawing above).
Greer as modified by Lipke et al. discloses the plurality of telescoping members (see illustrated drawing above), when fully extended, reposition the plurality of electrical receptacles (see illustrated drawing above) from a first position to a second position, and a distance of the first position is approximately 12”-16” (col. 2, lines 56, 57).
However, Greer discloses that the disclosed device is unique because it extends an outlet to a more comfortable height for the user and can be fastened in place for repeated use. It provides a secure point in which to plug items into with one hand. Most outlets in a home are approximately 12″-16″ off the ground. This is a very uncomfortable height for people with bad backs and also makes access to the receptacle difficult when furniture is blocking the receptacle. This device extends the outlet horizontally or vertically for better access and may fasten to the wall to provide a stationary point vs a typical extension cord laying on the ground.
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention was made to further modify the invention of Greer as modified by Lipke et al. by constructing a distance between the first and second positions about 18”-24” in order to help the user with a comfortable outlet height. Further, applicant has not disclosed why it is important to have the distance about 18”-24” and it appears that any the distances higher than 12”-16” disclosed by Greer would provide the user with a comfortable outlet height.
Regarding the particular dimensions of the distance about 18” to 24” between the first and second positions, to the extent that Greer does not specify exact dimensions, at the time of the invention, workable dimensions of the distance between the first and second positions would have been a matter of routine experimentation. In re Antonie, 559 F.2d 618 (CCPA 1977).       Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
7/26/2022

/THO D TA/Primary Examiner, Art Unit 2831